Citation Nr: 1104026	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-25 031	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to service connection for bilateral carpal tunnel 
syndrome.

3.  Entitlement to an increased rating for a right calf 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel	


INTRODUCTION

The Veteran served on active duty from October 1983 to November 
1987.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2007 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The 
Veteran has since moved and jurisdiction over the appeal now 
resides with the RO in North Little Rock, Arkansas.  This matter 
also comes before the Board from a subsequent January 2010 
decision of the RO in North Little Rock, Arkansas.

Initially, the Board notes that in June 2007 the Veteran raised a 
claim of clear and unmistakable error (CUE) in the October 2006 
rating decision.  However, in July 2008 he withdrew that claim.  
Therefore, adjudication of the current appeal may go forward 
without considering the CUE claim.

In June 2007 the Veteran raised a claim of service 
connection for a left leg disability.  The record also 
raises a claim for a total rating based on individual 
unemployability (TDIU).  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  These issues have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them 
and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In October 2006, the RO denied the Veteran's application to 
reopen his claim of service connection for a low back disability, 
the claimant was notified of this denial and given his appellate 
rights, and he did not appeal; the October 2006 determination is 
the most recent final denial of the Veteran's benefits for a low 
back disability. 

2.  Evidence received since the October 2006 RO decision is 
cumulative of that previously of record.

3.  The preponderance of the competent and credible evidence is 
against a finding that carpal tunnel syndrome in either wrist is 
related to service.

4.  The preponderance of the competent and credible evidence of 
record does not show that the Veteran's right calf disability is 
manifested by at least moderate incomplete paralysis of the 
sciatic nerve at any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted sufficient 
to reopen a claim of entitlement to service connection for a low 
back disability.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159, 
3.303, 3.307, 3.309 (2010).

2.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  The Veteran did not meet the criteria for a rating greater 
than 10 percent for his right calf disability at any time during 
the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

First, under 38 U.S.C.A. § 5102 VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

As to applications to reopen, the United States Court of Appeals 
for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 
(2006), held that the terms "new" and "material" have 
specific, technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular types of 
evidence, when providing the notice required by the VCAA it is 
necessary, in most cases, for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the unique 
character of evidence that must be presented.  Specifically, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim as well as notified of the evidence 
and information that is necessary to establish his entitlement to 
the underlying claim for the benefit in light of the specific 
bases for the prior denial of the claim.

Initially, the Board finds that as to all the issues on appeal 
there is no issue as to providing an appropriate application 
form.  

As to the application to reopen, the Board finds that letters 
dated in October 2009 and November 2009, prior to the issuance of 
the January 2010 rating decision, provided the Veteran with 
notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) 
including notice of the laws and regulations governing disability 
ratings and effective dates as required by the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) and notice of the reason 
for the prior denial of the claim as required by the Court in 
Kent, supra.  

As to the service connection claim, the Board finds that a letter 
dated in November 2009, prior to the January 2010 rating 
decision, provided the Veteran with notice that fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the laws 
and regulations governing disability ratings and effective dates 
as required by the Court in Dingess, supra.  

As to the rating claim, the Board finds that a letter dated in 
June 2007, prior to the November 2007 rating decision, along with 
the letter dated in August 2008, provided the Veteran with notice 
that fulfills the provisions of 38 U.S.C.A. § 5103(a) including 
notice of the laws and regulations governing disability ratings 
and effective dates as required by the Court in Dingess, supra.  
Even if the Veteran was not provided adequate VCAA notice prior 
to the adjudication of his claim, providing him such notice in 
the above letters, followed by a readjudication of the claim in 
the July 2010 supplemental statement of the case "cures" any 
timing problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 
F.3d at 1333-34.  

As to all of the issues on appeal, even if the above letters did 
not provide adequate 38 U.S.C.A. § 5103(a) notice, including 
because of the failure to notify the Veteran with adequate notice 
as to the date of the last final decision that denied his claim 
to reopen, the Board finds that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to understand 
what was needed to substantiate the claims after reading the 
above letters as well as the rating decisions, statements of the 
case, and supplemental statements of the case.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent in-service and post-service 
evidence including the Veteran's service treatment records and 
post-service records from the Saint Louis and Memphis VA Medical 
Centers.  The RO also attempted to obtain the Veteran's records 
from the Social Security Administration (SSA) and was notified in 
October 2007 that these records were no longer available.  
Therefore, the Board finds that a remand to attempt to obtain 
these records is not required.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially relevant 
and material to the claim").  

As to the service connection and rating claims, the Board finds 
that the Veteran was provided with VA examinations that are 
adequate to adjudicate the claims because the examiners, after a 
review of the record on appeal and an examination of the 
claimant, provided an opinion as to the origin of his carpal 
tunnel syndrome and the current severity of his right calf 
disability that allows the Board to both adjudicate the service 
connection claim and rate the service connected disability under 
all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  Under 
the VCAA, however, VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the submission 
of new and material evidence. 38 C.F.R. § 3.159(c)(4)(iii).  As 
explained below, the appellant has not submitted new and material 
evidence here and therefore a new VA examination with medical 
opinion was not required with respect to the low back claim.  In 
any event, a VA examination was provided in January 2010 which 
reconciled the etiology of his back disability. The adequacy of 
this examination is a moot point as the claim is not being 
reopened, as will be discussed. See Woehlaert v. Nicholson, 21 
Vet. App. 456, 463-64 (2007).

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim to Reopen

The Veteran and his representative contend that the claimant's 
low back disability was caused by his being struck by a car while 
on active duty. This accident also caused a right calf 
disability, which is currently service-connected.   It is also 
requested that the Veteran be afforded the benefit of the doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

The Court has held that in determining whether the evidence is 
new and material, the credibility of the newly presented evidence 
is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give consideration 
to all of the evidence received since the October 2006 RO 
decision in light of the totality of the record.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Moreover, regulations also provide that 
arthritis will be presumed to have been incurred in-service if it 
manifests its self to a compensable degree within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

With the above criteria in mind, the Board notes that the October 
2006 RO decision most recently denied the application to reopen 
because the record was negative for evidence that the Veteran's 
post-service low back disabilities were caused by his military 
service, including his documented in-service injury, or evidence 
establishing that arthritis of the lumbosacral spine manifested 
itself to a compensable degree in the first post service year. 

The Board notes that since the October 2006 RO decision denied 
the Veteran's application to reopen, VA has received service 
treatment records, medical records, as well as written statements 
in support of the claim from the claimant and his representative.  

As to the service treatment records, they are duplicative of 
evidence that was found in the record at the time of the October 
2006 RO decision.  Therefore, they are not new evidence.  
38 C.F.R. § 3.156(a).

As to the medical evidence, they show the Veteran's continued 
post-service complaints and/or treatment for low back 
disabilities variously diagnosed.  However, the records do not 
show in-service treatment for a low back disability, demonstrate 
continuity of symptomatology for any of the post-service low back 
disabilities, show that arthritis of the lumbosacral spine 
manifested itself to a compensable degree in the first post 
service year, or include a medical opinion linking any of the 
post-service low back disabilities to the Veteran military 
service including his documented injury while on active duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability and 
events in service or an injury or disease incurred therein).  In 
fact, the January 2010 VA examiner, after a review of the record 
on appeal and an examination of the Veteran, opined that his 
current low back disabilities were not due to his military 
service including his documented in-service injury. 

Therefore, the Board finds that this additional evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim because it does not show that any of the Veteran's current 
low back disabilities are due to his military service.  For this 
reason, this evidence is not new and material as it is cumulative 
of evidence previously considered.  38 C.F.R. § 3.156(a).

As to the written statements from the Veteran and his 
representative, these statements amount to nothing more than 
their continued claims that the claimant has a low back 
disability due to being struck by a car while on active duty.  
These claims were, in substance, before VA when the RO last 
denied the application to reopen in October 2006.  Then, as now, 
lay persons not trained in the field of medicine, to include the 
Veteran and his representative are not competent to offer an 
opinion regarding such medical questions as to whether the 
claimant has a disability due to military service because such an 
opinion requires medical training which they do not have.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992). 

Therefore, the newly received evidence tends to prove nothing 
that was not already previously shown.  That the Veteran and his 
representative continue to claim that the appellant has a low 
back disability due to his being struck by a car while on active 
duty is not new evidence within the context of 38 C.F.R. 
§ 3.156(a).  

Without new and material evidence the claim may not be reopened.  
Therefore, the benefit sought on appeal is denied.  Because the 
claimant has not fulfilled the threshold burden of submitting new 
and material evidence to reopen his finally disallowed claim, the 
benefit of the doubt doctrine is inapplicable.  Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).

The Service Connection Claim

As to the claim of service connection for bilateral carpal tunnel 
syndrome, the Veteran contends that it was caused by his military 
service including his being struck by a car during this time.  He 
also claims that it was caused by a repetitive motion injury 
sustained during his in-service work as a mechanic.  It is also 
requested that the Veteran be afforded the benefit of the doubt. 

As stated above, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may also be granted 
on the basis of a post-service initial diagnosis of a disease, 
where the physician relates the current condition to the period 
of service.  38 C.F.R. § 3.303(d).

As to the claim of service connection for carpal tunnel syndrome 
under 38 C.F.R. § 3.303(a), the Veteran's DD 214 lists his 
occupational specialty as a mechanic.  Moreover, the Board finds 
that the Veteran is both competent and credible to report on the 
fact that he had problems with pain, swelling, and/or limitation 
of motion of the wrists as well as with tingling and numbness in 
his arms and hands while on active duty because these symptoms 
are observable by a lay person.  See Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  

However, service treatment records are negative for complaints or 
treatment for symptoms of carpal tunnel syndrome or a diagnosis 
carpal tunnel syndrome in either wrist.  The Board finds the 
service treatment records, which are negative for complaints or 
treatment for symptoms of carpal tunnel syndrome or a diagnosis 
of carpal tunnel syndrome itself, more credible than the 
Veteran's and his representative claims that he had these 
problems while on active duty.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  Accordingly, entitlement to service connection for 
bilateral carpal tunnel syndrome based on in-service incurrence 
must be denied despite the fact that the Veteran's and other's 
claims that he had adverse symptomatology while on active duty 
and the record shows that he was struck by a car and worked as a 
mechanic while on active duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in 1987 and the first 
complaints and or treatment for carpal tunnel syndrome in 2004 to 
be compelling evidence against finding continuity.  See, for 
example, VA electromyography's (EMGs) dated in March 2004 and 
September 2005.  Put another way, the almost twenty year gap 
between the Veteran's discharge from active duty and the first 
evidence of the claimed disorder weighs heavily against his 
claim.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to account 
for the lengthy time period for which there is no clinical 
documentation of his low back condition).

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that he 
had problems with pain, swelling, limitation of motion of the 
wrists as with tingling and numbness in his hands since service.  
See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  The Board also acknowledges that the Veteran and his 
representative are competent to give evidence about what they 
see.  However, upon review of the claims folders, the Board finds 
that the Veteran's and his representative assertions that the 
claimant has had his current disorder since service are not 
credible.  In this regard, the Veteran's and his representative's 
claims are contrary to what is found in the in-service and post-
service medical records.  The Board also finds it significant 
that the Veteran did not refer to any of these problems when he 
submitted his previous service connection claims including his 
1987 claim.  If he did have these problems since service, it 
would appear only logical that he would claim such disability at 
those times.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (the 
Veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).  In these circumstances, 
the Board gives more credence and weight to the medical evidence 
of record, which is negative for complaints, diagnoses, or 
treatment for the claimed disorder for almost twenty years 
following his separation from active duty, than the Veteran's and 
his representative's claims.  Therefore, entitlement to service 
connection for bilateral carpal tunnel syndrome based on post-
service continuity of symptomatology must be denied.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of 
the disability after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a competent and 
credible medical opinion finding a causal association or link 
between the Veteran's claimed carpal tunnel syndrome and an 
established injury, disease, or event of service origin.  See 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.  In fact, 
the June 2010 VA examiner opined after a review of the record on 
appeal and an examination of the claimant that his carpal tunnel 
syndrome was not due to his in-service work as a mechanic because 
it would have developed at that time.  This opinion is not 
contradicted by any other medical opinion of record.  See Colvin 
v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is not 
permitted to base decisions on its own unsubstantiated medical 
conclusions).  Instead, as reported above, the Veteran's carpal 
tunnel syndrome did not show itself until almost twenty years 
after his separation from military service.  

As to the Veteran's and his representative's assertions that the 
claimant's carpal tunnel syndrome was caused by his military 
service, the Board finds that this condition may not be diagnosed 
by its unique and readily identifiable features and therefore the 
presence of the disorder is a determination "medical in nature" 
and not capable of lay observation.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, 
since laypersons are not capable of opining on matters requiring 
medical knowledge, the Board finds that their opinions that his 
carpal tunnel syndrome was caused by service are not credible.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 
S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).  

Based on the discussion above, the Board also finds that service 
connection for bilateral carpal tunnel syndrome is not warranted 
based on the initial documentation of the disability after 
service because the weight of the competent and credible evidence 
is against finding a causal association or link between the post-
service disorder and an established injury, disease, or event of 
service origin.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); 
Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for bilateral 
carpal tunnel syndrome.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

The Rating Claim

The Veteran contends that his right calf disability is more 
severe than rated.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
Veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The current level of disability, 
however, is of primary concern in a claim for an increased 
rating; the more recent evidence is generally the most relevant 
in such a claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  That being said, given unintended delays 
during the appellate process, VA's determination of the "current 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period that the increased rating claim 
has been pending.  In those instances, it is appropriate to apply 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Most recently, the September 2009 rating decision granted a 10 
percent rating for the Veteran's right calf disability under 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (sciatic nerve 
impairment) effective his date of claim.  

In this regard, 38 C.F.R. § 4.123 provides that neuritis, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to be 
rated on the scale provided for injury of the nerve involved, 
with a maximum equal to severe, incomplete, paralysis.  The 
maximum rating which may be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis. 

Likewise, 38 C.F.R. § 4.124 provides that neuralgia, 
characterized usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on the 
same scale, with a maximum equal to moderate incomplete 
paralysis.  Tic douloureux, or trifacial neuralgia, may be rated 
up to complete paralysis of the affected nerve. 

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as 
indicating a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree. 

And, 38 C.F.R. § 4.124a, Diagnostic Code 8520 provides a 10 
percent rating for mild incomplete paralysis of the sciatic nerve 
in either lower extremity, a 20 percent rating for moderate 
incomplete paralysis of the sciatic nerve in either lower 
extremity, a 40 percent rating for moderately severe incomplete 
paralysis of the sciatic nerve in either lower extremity, and a 
60 percent rating for severe incomplete paralysis of the sciatic 
nerve with marked musculature atrophy in either lower extremity.

As to the severity of his adverse symptomatology, at the August 
2005 VA examination the Veteran complained of right leg pain, 
numbness, tingling, weakness, and reduced sensation.  The 
Veteran's medical history included a September 2004 
electromyography (EMG) that showed "mild" chronic denervation 
of the right anterior tibial muscle.  On examination, his gait 
was unremarkable when he walked to the examination but stiff 
while being examined.  Moreover, examination of the right lower 
leg showed no muscle atrophy.  In fact, the girth of the right 
lower limb was larger than the left.  He could walk forward and 
backward, rise on his heels and toes, and squat without 
difficulty.  He had no balance problems.  Moreover, sensation was 
preserved, reflexes were 2+ and symmetrical, and he had variable 
power output.  A subsequent September 2005 EMG also characterized 
the Veteran's adverse neurological symptomatology as "mild."  

Thereafter, at the September 2009 VA examination he had give-way 
strength on challenging the right quads.  However, he had normal 
muscle bulk in the lower extremities and both calf muscles were 
the same size.  His gait was normal and he could stand on his 
toes and rock on his heels.  He had 5/5 right ankle and hamstring 
strength.  Moreover, right calf muscle strength was within normal 
limits and deep tendon reflexes were 2+ and symmetrical.  It was 
opined that neurological examination of the lower extremities was 
"largely benign" with no clear radicular motor or sensory 
deficit. 

Subsequently, at the VA neurological examination in January 2010 
the lower extremities had normal vibration, light touch, and 
position sense but decreased pain.  Reflexes in the right leg 
were 1+ at the knee and 2+ at the ankle.  Right plantar reflexes 
were normal.  There was no muscle atrophy or abnormal muscle tone 
or bulk.  While the Veteran walked with a cane, it was opined 
that the function of the joints was not affected. 

The Board also notes that treatment records periodically show the 
Veteran's complaints and/or treatment for pain and/or numbness in 
the right calf.  Tellingly, none of the clinical findings in 
these records show adverse symptomatology worse than what was 
reported in the above VA examinations.  

The Board finds that, while the record contains the Veteran's 
subjective complaints of pain, numbness, and weakness in his 
right calf, the objective evidence of record only documents 
problems with decreased pain sensation and reflexes at the knee 
being reduced at 1+.  Moreover, not only was the severity of his 
symptomatology characterized as "mild" by EMG, but VA 
examinations were uniform in not finding any muscle atrophy or 
reduced strength.  Additionally, while the Veteran walked with a 
cane, it was opined that the function of the joints was not 
affected.  The record is also uniform in showing that the Veteran 
had good heel and toe walks.  Given the lack of adverse findings, 
the Board finds that the adverse symptomatology attributable to 
the service connected right calf disability do not equate to 
moderately severe incomplete paralysis of the sciatic nerve.  
38 C.F.R. §§ 4.124, 4.124a.  Therefore, the claim is denied.  
This is true for the entire period of his appeal and therefore 
consideration of staged ratings is not warranted.  Hart, supra.

Based on the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his 
examiners, he Board considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2010).  Although the Veteran reported that his 
right calf disability interfered with employment, the evidence 
does not reflect that it, acting alone, causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation) or requires frequent 
periods of hospitalization such that the application of the 
regular schedular standards is rendered impracticable.  
Therefore, the Board concludes the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his 
examiners.  In this regard, while the Veteran is credible to 
report on what he sees and feels and others are credible to 
report on what they can see, neither is competent to report that 
a service connected disability meets the criteria for an 
increased rating because such an opinion requires medical 
expertise which they have not been shown to have.  See Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra; 
Espiritu, supra.  Moreover, the Board finds more competent and 
credible the opinions by the experts at the VA examinations 
regarding the severity of his right calf disability than these 
lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in 
evaluating the probative value of medical statements, the Board 
looks at factors such as the individual knowledge and skill in 
analyzing the medical data).

Conclusion

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claims, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  



ORDER

The application to reopen a claim of entitlement to service 
connection for a low back disability is denied.

Service connection for bilateral carpal tunnel syndrome is 
denied.

An increased rating for a right calf disability, currently 
evaluated as 10 percent disabling, is denied at all times during 
the pendency of the appeal.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


